Citation Nr: 1035064	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), rated as 30 percent disabling prior to 
May 12, 2009, and as 50 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970.  For 
his valorous service in the Republic of Vietnam, the Veteran was 
awarded (among other decorations) the Bronze Star Medal with 
"V" Device.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing has been associated with the claims 
folder.

This claim then came before the Board in January 2009.  The Board 
remanded the claim in order that the Veteran may undergo an 
examination to determine the current severity of his PTSD.  The 
Veteran underwent such an examination in May 2009, and following 
further development and ratings, the claim has now been returned 
to the Board.  

As the Board remanded the claim to allow the Veteran to be 
reexamined and as such an examination has taken place, the Board 
finds there was substantial compliance with its January 2009 
remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance).  As the requested development has been completed, 
the case may proceed without prejudice to the Veteran.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Over the course of the appeals period, the Veteran's PTSD has 
been manifested by occupational and social impairment with 
deficiencies in most areas, but not by total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating - effective the date of the 
Veteran's claim - for the Veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code 
(DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Here, as the RO has already staged the Veteran's 
rating, the Board must determine the appropriateness both of the 
ratings and the applicable time periods as determined by the RO.  

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for PTSD in a March 
2006 claim.  The Veteran underwent a VA examination in July 2006.  
In a September 2006 rating decision, the RO used the results of 
this examination to determine that service connection for PTSD 
was warranted; the RO assigned the Veteran a 30 percent rating.  

The Veteran thereafter filed a timely Notice of Disagreement.  
The RO issued a Statement of the Case in February 2007, and the 
Veteran then filed a Substantive Appeal.  After reviewing the 
Veteran's outpatient VA treatment records, the RO issued a 
Supplemental Statement of the Case in November 2007.  The Veteran 
attended and testified at a Travel Board hearing in March 2008.  
The Board then remanded the Veteran's claim in a January 2009 
decision in an effort to have the Veteran reexamined.  The 
Veteran underwent this second examination in May 2009.  In a 
January 2010 rating decision, the Appeals Management Center (AMC) 
increased the Veteran's rating to 50 percent, effective the date 
of the second examination.  Concurrent with this rating decision, 
the AMC issued a Supplemental Statement of the Case.  The AMC 
issued another Supplemental Statement of the Case in April 2010.  

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 
9411.  Under the General Rating Formula, a 30 percent evaluation 
is assigned with evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA regulations require that when the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41 to 50 indicates that the examinee 
has serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Again, the Veteran seeks an increased rating for his PTSD, a 
service-connected disability rated as 30 percent disabling prior 
to May 2009 and as 50 percent disabling thereafter.  For the 
reasons explained below, however, the Board finds that the 
Veteran more closely approximates the criteria for a 70 percent 
rating over the entire appeals period.  

Again, a 70 percent disability rating for PTSD is warranted when 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

The medical and lay evidence show that the Veteran is suffering 
from symptoms enumerated in the Diagnostic Code.  Throughout the 
appeals period, the medical evidence shows that the Veteran 
complained of suffering from irritability and impaired impulse 
control, suicidal ideation, an inability to adapt to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  In both his July 2006 and May 2009 
examinations, the Veteran discussed his inability to maintain 
effective relationships.  The Veteran stated that he has been 
married and divorced four times, and he stated that he only has 
one close friend.  He also described difficulties in adapting to 
working with others, stating that he moved to a ranch to live and 
work in an effort to isolate himself from other people.  The 
Veteran's May 2009 VA examination reflects that he complained of 
suicidal and homicidal ideation, though he had no plan to act on 
either.  VA outpatient reports and records of the Veteran's Vet 
Center treatment show similar complaints.  

In his March 2008 Travel Board hearing, the Veteran spoke of 
suffering from many of these same symptoms.  The Veteran 
described his desire for isolation, stating that even when he was 
married, he would retreat to his bedroom to be alone.  The 
Veteran described being frustrated in his relations with others, 
stating that he has little patience for others and often cannot 
interact with them.  The Veteran also described suffering from 
suicidal thoughts.  

As the Veteran's testimony and statements have remained 
consistent over time and are consistent with the medical evidence 
of record, the Board finds the Veteran to be competent and 
credible in describing the his symptoms.  More importantly, the 
Board finds that these symptoms result in occupational and social 
impairment with deficiencies in most areas, notably his work, 
family relations, judgment, and mood.

First, it is clear that the Veteran's inability to maintain 
effective relationships and inability to adapt to stressful 
situations has led to deficiencies in work.  In his March 2008 
hearing, the Veteran stated that he had lost jobs on account of 
his PTSD.  He further stated that he is unable to interact with 
his coworkers.  He described being frustrated with others when 
stressful situations arose at work, feeling as if his knowledge 
and expertise were not well utilized.  Today, the record shows 
that the Veteran is not steadily employed.  Instead, he does odd 
jobs for others and maintains the ranch at which he lives.  

The Veteran's irritability and inability to maintain effective 
relationships has resulted in deficiencies in his family 
relations.  Again, he has been married and divorced four times.  
In his most recent marriage, the Veteran spoke of taking steps to 
isolate himself from his former wife and her children, retreating 
to his bedroom rather than interacting with his family.  The May 
2009 VA examiner stated that the Veteran could not handle the 
stress of living with his wife and her children.  

The Veteran's impaired impulse control has also resulted in 
deficiencies in judgment and mood.  In his May 2009 VA 
examination, the Veteran related a recent incident in which he 
hit a store clerk with a water filter.  The Veteran also 
described a road rage incident in which he threatened another man 
with a hammer.  

Taken together, the Veteran's PTSD symptomatology has resulted in 
occupational and social impairment with deficiencies in most 
areas, warranting an increased 70 percent rating.  While the May 
2009 VA examination reflects the Veteran to be suffering from 
more severe symptomatology than the earlier July 2006 
examination, the Board finds that the effects that the Veteran's 
PTSD have had on his occupational and social functioning have 
remained fairly consistent.  Even at the time of the earlier 
examination, the Veteran's inability to maintain effective 
relationships (as evidenced by his numerous divorces and living 
on a ranch) affected his family relations and work.  The July 
2006 examiner also noted that the Veteran had been involved in 
numerous bar fights, showing evidence that the Veteran's 
irritability had affected his judgment and mood.  

The Board is also not concerned with the fact that the Veteran's 
GAF scores are relatively high.  Both the July 2006 and May 2009 
examinations assigned GAF scores of 55.  A GAF score of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  As stated 
above, however, while the Veteran's symptomatology may be 
described as moderate according to the GAF score, the effect that 
his symptoms have on his occupational and social functioning more 
nearly approximates the criteria for a 70 percent rating.  
Accordingly, the Board assigns more weight to these effects than 
to the reported GAF scores.  

That being said, the evidence does not warrant a 100 percent 
rating.  A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130.

Neither the Veteran's statements nor the medical evidence reflect 
that the Veteran has total occupational and social impairment due 
to symptoms outlined in the schedular rating.  For instance, 
there is no showing that the Veteran suffers from gross 
impairment in thought process or communication.  He has not shown 
an inability to perform activities of daily living, and he has 
consistently been oriented to time, person and place.  While the 
Veteran has had a great deal of difficulty in maintaining 
employment, even today he is able to complete odd jobs for 
others.  Also, though the Veteran's relationships are strained, 
he has one close friend with whom he lives and helps take care 
of.  Further, though the examiners in the Veteran's two VA 
examinations reported that the Veteran suffers from occupational 
and social impairment with deficiencies in most areas, these 
examiners did not conclude that the Veteran suffered from the 
total occupational and social impairment required for the 100 
percent rating.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the applicable rating criteria are 
adequate to evaluate the Veteran's disability.  The Veteran has 
consistently been found to suffer from occupational and social 
impairment, irritability, and poor impulse control.  These 
symptoms are contemplated under the applicable rating criteria 
for PTSD, ending the Board's inquiry and resulting in a finding 
that an extraschedular evaluation is not appropriate in this 
case.  

In summary, the Board finds that over the course of the entire 
appeals period, the Veteran's PTSD has been productive of 
occupational and social impairment with deficiencies in most 
areas.  As a result, the Board concludes that the criteria for a 
70 percent rating for his service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.41, 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in a September 2006 rating 
decision.  The Veteran is now appealing the downstream issue of 
the initial rating that was assigned.  Therefore, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his treatment at the Reno Vet Center.  

The Veteran underwent two VA examinations for this issue; the 
first in July 2006 and the second in May 2009.  In his February 
2007 Substantive Appeal and his March 2008 Travel Board hearing, 
the Veteran criticized his first VA examination as being 
inadequate.

Pursuant to VA regulations, if a diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran and 
his representative, the examination appears to be thorough.  The 
examiner reviewed the Veteran's medical history, and he 
administered the necessary tests to diagnose his PTSD.  As the 
Veteran is a decorated combat veteran, his PTSD stressors were 
conceded.  Thus, the examiner did not ask the Veteran to explain 
his stressors in great detail.  Instead, the examiner's main 
focus would have been on the Veteran's present level of 
disability.  The examiner's report contains detailed findings 
regarding the Veteran's medical history, his mental status, and 
the effect that his PTSD has on his occupational and social 
functioning.  Further, the Board is relying in part on this 
examination to increase the Veteran's rating.  Accordingly, the 
Board finds that the examination is adequate for rating purposes.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An increased evaluation for PTSD from 30 to 70 percent for the 
period preceding May 12, 2009 and from 50 percent to 70 percent 
thereafter is granted, subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a TDIU claim is 
part of an increased rating claim when such a claim is raised by 
the record.  Here, since the Board increased the Veteran's rating 
for his service-connected PTSD, the Veteran now meets the 
schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) 
(providing that for a TDIU to be awarded to a veteran with only 
two or more service-connected disabilities, that veteran must 
have a combined disability rating of 70 or higher and at least 
one disability rated as 40 percent disabling or higher).  
Further, both the Veteran's testimony in his March 2008 Travel 
Board hearing and his statements in his May 2009 VA examination 
show that he is not currently employed full time.  

Given that the Veteran now meets the schedular criteria for a 
TDIU and that he is not currently working full-time, the Board 
finds the issue of entitlement to a TDIU to be raised by the 
record.  Upon remand, the RO/AMC should schedule the Veteran for 
an examination to determine the occupational impairment caused by 
his service-connected PTSD and his other service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA examinations to 
determine the effect of his service-connected 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-connected 
disabilities (including PTSD, bilateral 
hearing loss, bilateral tinnitus, diabetes, 
and cataracts).  The examination report must 
include a complete rationale for all opinions 
and conclusions expressed.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


